IN THE SUPERIOR COURT FOR THE STATE OF DELAWARE


STATE OF DELAWARE                           )
                                            )
v.                                          )           I.D. No. 0405014707
                                            )
RENALDO JOHNSON,                            )
                                            )
       Defendant.                           )

                                Submitted: August 20, 2021
                                Decided: October 26, 2021

Upon Consideration of the Defendant’s Motion to Discharge Probation - DENIED.

Attorneys and Law Firms

Adam Gelof, Esquire, Deputy Attorneys General, Department of Justice, Georgetown, Delaware,
Attorney for State.

Stephen E. Smith, Esquire, Office of Defense Service, Georgetown, Delaware, Attorney for
Defendant Renaldo Thomas.




Mark H. Conner, Judge
                                            ORDER

       This 26th day of October, 2021, the Defendant’s Motion to Discharge Probation is

DENIED. After a thorough review of file, the Court started with the plea agreement the Defendant

made with the State to resolve this case. Pursuant to the plea agreement the Defendant stipulated

that 15 years of probation “is warranted to reduce the likelihood of re-offense and for ‘public

safety’.” Additionally, the Court must take into consideration that the Defendant’s last experience

on probation was not successful with allegations of marijuana use, attendance issues at sex

offender treatment, internet use and having pornographic material on his phone. This violation

occurred within two years of his release from prison.

       Currently, the Defendant has been in the community approximately 3 years and five

months without issue which the Court is happy to see. However, based on the nature of the offense,

the stipulation to the length of probation and the previous violation, the Court must conclude that

probation should not be terminated at this time.

IT IS SO ORDERED.




                                                     /s/ Mark     H. Conner
                                                     Mark H. Conner
                                                     Judge



oc:    Prothonotary
cc:    Adam Gelof, Deputy Attorney General
       Stephen E. Smith, Esquire
       Victoria Macklin, Probation & Parole
       Renaldo Johnson



                                               -2-